CRICHTON, J.,
additionally concurring with reasons.
| j Without presenting even a scintilla of evidence to support its Prieur motion, I am frankly astonished by the State’s hubris in this homicide case. Of equal concern is the trial court’s seeming abandonment of its gatekeeping function and the appellate court’s decision to summarily deny review. Because of the obvious risk of undue prejudice, the well-established law requires notice and a pre-trial eviden-tiary, .hearing, at which the State bears the burden of proof, and a reasoned judicial determination in accordance with the law and evidence,